United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-4068
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Michael Lee Lippincott,                  *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: June 6, 2003

                               Filed: June 18, 2003
                                    ___________

Before LOKEN, Chief Judge, MORRIS SHEPPARD ARNOLD, and SMITH, Circuit
      Judges.
                              ___________

PER CURIAM.

       Michael Lee Lippincott challenges the sentence the district court1 imposed after
he pleaded guilty to conspiring to manufacture and distribute 50 grams or more of
actual methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and
using and carrying a firearm in relation to a drug-trafficking offense, in violation of
18 U.S.C. § 924(c)(1)(A). At sentencing, the district court granted a substantial-


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
assistance departure and sentenced him to consecutive prison sentences of
100 months and 60 months, to be followed by 5 years supervised release.

       On appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the district court should have granted a more extensive departure.
The extent of the district court’s downward departure, however, is unreviewable. See
United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993). Mr. Lippincott has filed a pro
se brief arguing that he was involved in the conspiracy for only four weeks, and that
he never possessed or carried the firearm. These arguments do not succeed.
Mr. Lippincott’s sentence was based on the four-week time frame that he admits he
was involved in the conspiracy, and his guilty plea, which was supported by detailed
factual stipulations, forecloses his arguments that the firearm was not involved in the
offense. See O’Leary v. United States, 856 F.2d 1142, 1143 (8th Cir. 1988) (per
curiam).

      Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw and deny Mr. Lippincott’s motion for
appointment of new counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-